Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to Advisory Action filed on 02/11/2021.
Status of claims
Claims 1-40 are pending. Claims 1-3, 5-6, 8-19 and 38 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with SPE Ashok Patel on 02/19/2021 by applicant the Mr. Steven W. 

The application has been amended as follows:

1. (Currently Amended) A method of operation of a network node for a telecommunications network, the method comprising: storing security context information comprising at least one of a user plane encryption key, Kupenc, and information identifying an encryption algorithm, the security context information ;
wherein, in response to determining the change, the network node instructs the base station to remap information used by the base station to identify the first gateway to instead identify the second gateway.

7. (Canceled)

8. (Currently Amended) The method of claim [[7]] 1 wherein the information used to identify the first gateway comprises a gateway bearer resource identifier.

19. (Currently Amended) A network node for a telecommunications network, the network node comprising: a network interface for communicating with the telecommunications network; one or more processors; and memory storing instructions executable by the one or more processors, whereby the network node is operable to: store information associated with a security context between a wireless device and a first gateway through a base station that is serving the wireless device, the information associated with the security context comprising at least one of a user plane encryption key, Kupenc, and information identifying an encryption algorithm; determine a change in the gateway that is serving the wireless device from the first gateway to a second ;
wherein, in response to determining the change, the network node instructs the base station to remap information used by the base station to identify the first gateway to instead identify the second gateway.

  
38. (Currently Amended) A non-transitory computer readable medium storing software instructions that when executed by one or more processors of a network node for a telecommunications network, cause the network node to: store information associated with a security context between a wireless device and a first gateway through a base station that is serving the wireless device; determine a change in the gateway that is serving the wireless device from the first gateway to a second gateway; and provide, in response to determining the change, the stored security context to the second gateway for use with the wireless device;
wherein, in response to determining the change, the network node instructs the base station to remap information used by the base station to identify the first gateway to instead identify the second gateway.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “Storing security context information 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491